While I believe appellants' sign violates the intended purpose of R.C. 5516.02, I am compelled to concur in reversing the decision of the trial court due to the actual language of that statute. Specifically, although the federal government promulgated regulations in 1975 urging states to enact statutes or rules specifically prohibiting the very measures appellants have employed in circumventing R.C. 5516.02, Ohio has not amended its statute to address the issue. In light of the less than specific language of R.C. 5516.02, I concur.